FILED
                             NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLIE W. PYLE,                                 No. 12-56442

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01342-PSG-SP

  v.
                                                 MEMORANDUM *
MATTHEW MARTEL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner Charlie W. Pyle appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to exhaust administrative remedies and for

clear error any underlying factual findings. Wyatt v. Terhune, 315 F.3d 1108, 1117

(9th Cir. 2003). We affirm.

      The district court properly dismissed Pyle’s action without prejudice because

Pyle failed properly to exhaust his administrative remedies before filing suit and

failed to demonstrate that administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper exhaustion”

is mandatory and requires adherence to administrative procedural rules); Sapp v.

Kimbrell, 623 F.3d 813, 826 (9th Cir. 2010) (concluding that administrative

remedies are “available” where administrative appeals are properly screened and

that an inmate who failed to follow specific instructions on how to appeal had no

reasonable good faith belief that administrative remedies were effectively

unavailable).

      Pyle’s other arguments were raised for the first time on appeal and we do not

consider them. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Pyle’s request for judicial notice is denied.

      AFFIRMED.




                                           2                                   12-56442